Citation Nr: 0635114	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-24 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

2.  Entitlement to an increased evaluation in excess of 60 
percent for hypertension with left ventricular hypertrophy.

3.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

5.  Entitlement to an increased evaluation in excess of 10 
percent for instability of the left knee.

6.  Entitlement to an effective date prior to September 28, 
2000 for a 60 percent evaluation for hypertension with 
ventricular hypertrophy.

REPRESENTATION

Appellant represented by:	Gregory  Keenum, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from June 1964 to July 1972, 
including service in Vietnam.  He was awarded the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The August 2004 rating 
decision included a grant of entitlement to service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent evaluation effective January 20, 
2004.  The veteran testified at a videoconference hearing 
before the undersigned in September 2006; a copy of the 
transcript is in the record.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by an 
unappealed rating decision dated in May 2001.  

2.  Evidence added to the record since the May 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  

3.  The evidence does not show chronic congestive heart 
failure; or that a workload of 3 metabolic equivalents (METs) 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

4.  The veteran's PTSD is not manifested by the 
symptomatology required for a 70 percent evaluation, 
including current suicidal ideation, obsessional rituals that 
interfere with routine activities, speech that is 
intermittently illogical or irrelevant, spatial 
disorientation, neglect of personal appearance and hygiene.

5.  The medical evidence does not show limitation of flexion 
of the right leg to less than 45 degrees or limitation of 
extension to more than 10 degrees.

6.  There was no left knee instability on VA examinations in 
July 2004 and January 2006.

7.  No claim for an increased rating for service-connected 
hypertension with ventricular hypertrophy was received by VA 
earlier than September 28, 2000.

8.  The evidence prior to September 28, 2000 does not show 
more than one episode of acute congestive heart failure in 
the past year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  A May 2001 rating decision, denying service connection 
for hepatitis C, is final.  38 U.S.C. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Evidence submitted to reopen a claim of entitlement to 
service connection for hepatitis C is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a disability rating in excess of 60 
percent for hypertension with left ventricular hypertrophy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7101-7007 
(2006).

4.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

5.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010-5160, 
5161 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

7.  The criteria for an effective date prior to September 28, 
2000 for a rating in excess of 60 percent for hypertension 
with ventricular hypertrophy have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2006).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in April 2004 in which he 
was informed of the requirements needed to substantiate a 
claim for an earlier effective date.  The RO sent a letter to 
the veteran in November 2004 informing him why service 
connection for hepatitis C was previously denied and of the 
requirements needed to reopen a final decision consistent 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and of the requirements for an increased evaluation, also 
provided in December 2005.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records if he provided 
relevant information about the records.  No additional 
private evidence was subsequently added to the claims files.  


The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Both the April 2004 and 
November 2004 VA letters to the veteran stated "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Additionally, as noted above, the April 2004 letter also 
informed the veteran of the relevant law on effective dates.  
The veteran was not informed of the possibility that a 
particular disability rating would be assigned if his service 
connection claim was reopened and allowed or if any of his 
increased rating claims was granted.  However, since his new 
and material evidence claim is not reopened and all of his 
increased rating claims are being denied, no new disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran by providing an examination is 
not triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

With respect to the increased rating and effective date 
issues addressed herein, the Board notes that there are 
multiple treatment reports on file, including VA examinations 
dated in 2004 and 2006.  The Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on each issue addressed herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  He testified at a Board hearing in 
September 2006.  The Board additionally finds that VA has 
complied with the duty to assist.  See 38 C.F.R. § 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

New And Material Evidence Claim

Law and Regulations

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2006).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2006).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a) 
(2006).  The substantive appeal must be filed within sixty 
days from the date of the statement of the case, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

In general, RO decisions are final if unappealed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his claim to 
reopen after August 29, 2001, the current version of the 
law is applicable in this case.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Factual Background

The issue of entitlement to service connection for hepatitis 
C was denied by the RO in May 2001, because the evidence did 
not show that the veteran's hepatitis C is due to service.  
Previously Considered Evidence

Evidence on file at the time of the May 2001 decision 
consisted of the veteran's service medical records, VA 
treatment reports and examination reports dated from 
October 1972 to May 2001, and written statements from the 
veteran.  

The veteran's service medical records do not contain any 
complaints or findings indicative of hepatitis.  The 
initial post-service notation of hepatitis is shown in a 
May 2000 liver biopsy, which contains a diagnosis of 
chronic hepatitis with minimal activity.  Hepatitis was 
noted in VA treatment records beginning in June 2000.  
According to a March 2001 report from a VA physician who 
reviewed the medical records, the veteran had a history of 
multiple potential risk factors, including a blood 
transfusion in December 1986 due to a gastrointestinal 
problem.  The examiner noted that there was no medical 
evidence of a blood transfusion in service, despite the 
veteran's contentions, and concluded that although it was 
difficult to scientifically date when the veteran acquired 
hepatitis C, the most likely etiology was a blood 
transfusion prior to 1989.

Evidence Received Since May 2001

Evidence received since May 2001 consists of VA treatment 
records and examination reports dated from April 1998 
through March 2006, a November 2004 Hepatitis 
Questionnaire, a transcript of the veteran's September 
2006 personal hearing testimony, and written statements by 
and on behalf of the veteran.  

Analysis

The issue of entitlement to service connection for hepatitis 
C was denied by an unappealed rating decision dated in May 
2001 because it was determined that there was no medical 
evidence showing that the veteran's hepatitis was due to 
military service.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be received 
following a final rating decision.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Consequently, there would need to be evidence 
that the veteran currently has hepatitis C that is causally 
related to service.  

The pertinent medical evidence received by VA since May 2001 
includes a Hepatitis Questionnaire dated in November 2004, 
which is cumulative in nature.  The treatment records 
received after May 2001 do not involve treatment for 
hepatitis.  In fact, the evidence received after May 2001 
does not include any opinion linking the veteran's hepatitis 
C, which was initially shown many years after service 
discharge, to service.  Consequently, the Board finds that 
evidence since May 2001 still does not show hepatitis C in 
service and does not contain a nexus opinion linking the 
current hepatitis C to service.  Therefore, the Board finds 
that the evidence submitted since the May 2001 RO decision 
does not either by itself or in connection with the evidence 
previously assembled raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Consequently, 
the veteran's claim for service connection for hepatitis C 
may not be reopened.  

Moreover, the September 2006 testimony and the veteran's 
written contentions cannot be used to establish a nexus 
between hepatitis C and service because a layperson is not 
qualified to render a medical opinion regarding the etiology 
of a disorder or disability.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

As the evidence submitted since May 2001 is not new and 
material, the claim of service connection for hepatitis C 
is not reopened and the benefit sought on appeal remains 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability).  
Moreover, the benefit of the doubt doctrine is not 
applicable to this issue since the veteran has not 
fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim 
of entitlement to service connection for hepatitis C.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, one 
of the issues decided below is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

Hypertension with Left Ventricular Hypertrophy

Specific Schedular Criteria

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), a maximum 60 
percent evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  A note to this diagnostic code states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  In this 
regard, the Board notes that the Court has held that 
Diagnostic Codes 7005 and 7007 do not require, in order for a 
claimant to receive a 60 percent rating based on left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a separate showing of left ventricular dysfunction 
in addition to an ejection fraction of 30 to 50 percent.  
Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  A 
maximum 100 percent rating requires chronic congestive heart 
failure; or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).  

Analysis

The veteran is currently assigned a 60 percent evaluation for 
his service-connected hypertension with left ventricular 
hypertrophy under Diagnostic Codes 7101-7007.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2006).  

In this case, the veteran is already receiving the maximum 60 
percent rating assigned for hypertensive vascular disease 
under Diagnostic Code 7101.  Consequently, in order to 
warrant an evaluation in excess of 60 percent for 
hypertension with ventricular hypertrophy under Diagnostic 
Code 7007, there must be evidence of congestive heart 
failure; or a workload of 3 METs or less that results in 
dyspnea, fatigue angina, dizziness, or syncope; or evidence 
of left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  When examined by VA in December 2004, 
the veteran's blood pressure was stable, the MET level was 
estimated to be greater than 3, a chest x-ray was 
unremarkable, and left ventricular ejection fraction was 43 
percent by computer.  A stress test in January 2005 was 
negative for stress induced myocardial infarction.  It was 
noted on VA examination in March 2006 that ejection fraction 
was approximately 40 percent by visual assessment.  

Consequently, the disability picture for the veteran's 
service-connected hypertension with left ventricular 
hypertrophy does not more nearly approximate the criteria for 
an evaluation in excess of 60 percent.  38 C.F.R. § 4.7.
PTSD

Specific Schedular Criteria

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.  Id. 

A maximum 100 percent evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 


The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.   A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A score 
of 41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  A score of 51-60 involves moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  A score of 61-70 reflects some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social or occupation functioning but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

Analysis

The veteran is currently assigned a 50 percent evaluation for 
PTSD.  Although it was noted on VA examination in December 
2004 that the veteran's psychiatric symptoms appeared to be 
getting worse, and his GAF level was 35-40, his GAF score due 
to PTSD on VA examination in October 2000 was estimated at 59 
and his GAF score on the most recent VA examination, in March 
2006, was 52.  Additionally, when examined in December 2004 
and March 2006, the veteran was oriented, he had normal 
hygiene, his speech was relevant, and his thought processes 
were logical.  He was not taking medication for his PTSD or 
receiving treatment when seen in March 2006.  Although he had 
had some suicidal ideation in the past, it was noted that 
there had been no suicide gestures and he said that he was 
not planning to harm himself.  

The veteran's primary symptomatology on examinations in 
December 2004 and March 2006 were depression, insomnia, 
difficulty concentrating, some memory problems, nightmares, 
flashbacks, and avoidance of crowds.  The Board notes that 
most of these symptoms are part of the criteria for a 30 or 
50 percent evaluation shown above.  Additionally, the most 
recent GAF score of 52 is considered indicative of moderate 
symptomatology.   See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (1994).  In fact, the recent 
medical evidence does not reveal many of the symptoms 
required for an evaluation of 70 percent, including current 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical 
or irrelevant, spatial disorientation, or neglect of personal 
appearance and hygiene.  Consequently, his symptomatology 
does not approximate a 70 percent evaluation; and, therefore, 
an evaluation in excess of 50 percent for PTSD is not 
warranted.

Degenerative Joint Disease and Instability of the Left Knee

Specific Schedular Criteria

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
generally rated on the limitation of motion of the affected 
joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, a zero percent evaluation is 
warranted where flexion of the leg is limited to 60 degrees; 
a 10 percent evaluation where flexion is limited to 45 
degrees; a 20 percent evaluation where flexion is limited to 
30 degrees; and a maximum 30 percent evaluation where flexion 
is limited to 15 degrees.

Under Diagnostic Code 5261, a zero percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a maximum 50 percent evaluation 
requires extension limited to 45 degrees.

See also 38 C.F.R. § 4.71, Plate II (2006) which reflects 
that normal flexion and extension of a knee is from 0 degrees 
of extension to 140 degrees of flexion.

Diagnostic Code 5257 provides a 10 percent disability rating 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2006).  
In VAOPGCPREC 9-98, the VA General Counsel further explained 
that, when a veteran has a knee disability evaluated under 
Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on x-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent (noncompensable) 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to instable or 
maligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v 
Derwinski, 1 Vet. App. 484, 488 (1991).

Analysis

A 10 percent evaluation is assigned for instability of the 
left knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A separate 10 percent evaluation was 
assigned for degenerative joint disease of the left knee 
under Diagnostic Codes 5010-5260, effective January 20, 2004.  
To warrant a rating in excess of 10 percent for knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260, medical evidence of limitation of 
flexion of the right leg to more nearly approximate 30 
degrees is required.  Alternatively, a rating in excess of 10 
percent is warranted under Diagnostic Code 5261 when there is 
evidence of limitation of extension of the right leg that 
more nearly approximates 15 degrees.  To warrant an 
evaluation in excess of 10 percent for knee disability under 
Diagnostic Code 5257, there would need to be evidence of 
moderate recurrent subluxation or lateral instability

Despite evidence of severe degenerative disease on x-rays in 
July 2004, motion of the left leg was from 0 to 135 degrees 
with pain and crepitus; there were no complaints of symptoms 
consistent with inflammatory arthritis.  The veteran denied 
episodes of dislocation or recurrent subluxation.  The 
examiner said that it was conceivable that pain could further 
limit function, particularly during flare-ups.  When examined 
by VA in January 2006, the veteran used a cane to walk and 
said that any standing or walking for a significant period 
caused severe pain and forced him to sit down, as rest 
relieved the pain.  Motion of the left leg was from 0 to 120 
degrees, with pain beginning at 110 degrees.  There was no 
instability.  It was also noted that there was no evidence of 
additional limitation of joint function due to weakness, 
fatigue, or incoordination.  

Based on the above, the Board concludes that the medical 
evidence does not show sufficient limitation of either 
flexion or extension of the left leg to warrant an initial 
rating in excess of 10 percent for degenerative joint 
disease.  With respect to the veteran's left knee 
instability, the Board notes that, because there was no 
instability of the left knee found on VA examinations in July 
2004 and January 2006, a rating in excess of 10 percent for 
service-connected instability of the left knee is also not 
warranted.

The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO to rate the 
veteran's left knee disabilities.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  However, as there is no evidence 
of ankylosis (Diagnostic Code 5256), dislocated sumilunar 
cartilage (Diagnostic Code 5258), or impairment of the tibia 
and fibula, which are the only codes that provide an 
evaluation higher than 10 percent for knee disability, the 
Board finds that the rating codes assigned to the veteran's 
service-connected degenerative joint disease of the left knee 
and instability of the left knee are the most appropriate 
codes available.  See 38 C.F.R. § 4.71a (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, it is noted that range 
of motion of the left leg is much greater than required for a 
compensable evaluation, which means that the veteran's 
current 10 percent evaluation for degenerative joint disease 
of the left leg includes consideration of pain on motion.  
However, the disability has not been shown to result in such 
disabling pain and functional impairment to warrant 
consideration of assignment of a rating in excess of 10 
percent under the criteria of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  

As the medical evidence of record relied on by the Board is 
generally consistent and has not shown any significant 
increase or decrease in symptomatology of the left knee 
during the appeal period, the Board concludes that staged 
ratings are not warranted in this case for degenerative joint 
disease of the left knee.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Extraschedular Consideration and Reasonable Doubt

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are adequate.  

The Board notes that the veteran has been assigned either a 
total disability rating based on individual unemployability 
due to service-connected disability or a 100 percent 
schedular rating since July 1998.  While in no way 
diminishing the obvious impact that the veteran's service-
connected disabilities have on his life style in general, the 
Board finds nothing in the record, and the veteran has not 
pointed to any findings, that may be termed so exceptional or 
unusual so as to warrant an extraschedular rating for his 
hypertension, PTSD, or left knee disabilities.  Moreover, the 
veteran has not required frequent hospitalizations due to his 
service-connected disabilities.  Accordingly, the RO's 
failure to document its consideration of this section was not 
prejudicial to the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the criteria for increased 
ratings has not been shown, the preponderance of the evidence 
is against the veteran's increased rating claims and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Earlier Effective Date Claim

Law and Regulations

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 (2006) is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.4000(k) (2006).  The veteran has not made a 
valid claim that there was clear and unmistakable error in 
any previous decision.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
file.  "Evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim "means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006) 
(emphasis added).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).
Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2006).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specific types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2006).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant has filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Under the provisions 
of 38 C.F.R. § 3.157(b)(1), an informal claim for increase 
will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a total 
disability rating based on individual unemployability due to 
service-connected disability).

Analysis

Although it is contended that the current 60 percent 
evaluation assigned to the veteran's service-connected 
hypertension with left ventricular hypertrophy should be 
effective in October 1972 because there was evidence of left 
ventricular hypertrophy at that time, the Board would note 
that the applicable regulations on effective dates noted 
above do not permit the assignment of an effective date based 
solely on the medical evidence without reference to the date 
of claim.  


A February 1973 rating decision granted service connection 
for labile hypertension with possible left ventricular 
hypertrophy and assigned a 10 percent evaluation effective 
October 30, 1972, the date of VA examination.  The evidence 
on file indicates that the veteran was notified of the 
February 1973 rating decision, and he did not timely appeal.  

The next correspondence received by VA from, or on behalf of, 
the veteran requesting an increased evaluation for heart 
disease was received by VA on 
April 21, 1998.  The claim was denied by rating decision in 
August 1998, and the veteran was notified later in August 
1998.  He did not timely appeal.  Subsequent correspondence 
that refers to a claim for an increased evaluation for 
hypertension was not received by VA until September 28, 2000, 
the date of the increase to 60 percent.  

Because the veteran's claim for increase in April 1998 was 
not timely appealed, the only way to warrant an effective 
date for an increased evaluation prior to 
September 28, 2000 for service-connected hypertension with 
left ventricular hypertrophy would be if there was evidence 
within a year prior to September 28, 2000 of any of the 
findings that warrant an evaluation of 60 percent for the 
veteran's service-connected heart disease under either 
Diagnostic Code 7101 or 7007.  However, the medical evidence 
related to heart disease dated within the year prior to 
September 2000 is a blood pressure reading of 162/104 in 
August 2000 and a September 19, 2000 electrocardiogram (ECG) 
report showing sinus tachycardia with voltage criteria for 
left ventricular hypertrophy and ST & T wave abnormality.  
Therefore, there is no medical evidence in the relevant time 
period of diastolic pressure predominantly 130 mm; or more 
than one episode of acute congestive heart failure in the 
past year; or evidence that a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Consequently, an evaluation of 60 percent for hypertension 
with left ventricular hypertrophy prior to September 28, 2000 
is not warranted.


Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
earlier effective date claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis C not having 
been submitted, the claim is not reopened and the benefit 
sought on appeal remains denied.

A rating in excess of 60 percent for hypertension with left 
ventricular hypertrophy is denied.  

A rating in excess of 50 percent for PTSD is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

A rating in excess of 10 percent for service-connected 
instability of the left knee is denied.

An effective date prior to September 28, 2000 for a 60 
percent evaluation for hypertension with left ventricular 
hypertrophy is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


